


Exhibit 10.3


STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - GROSS


1.
Basic Provisions ("Basic Provisions").

1.1.Parties: This Lease ("Lease"), dated for reference purposes only, June 1,
2010, is made by and between Brandin Court Associates, LLC, a California Limited
Liability Company ("Lessor") and AngioScore Inc., a Delaware Corporation
("Lessee") (collectively the "Parties," or individually a "Party").
1.2.(a) Premises: That certain portion of the Building, including all
improvements therein or to be provided by Lessor under the terms of this Lease,
commonly known by the street address of 5005 Brandin Court and 5045 - 5055
Brandin Court, located in the City of Fremont County of Alameda, State of
California, with zip code 94538 ("Premises"), and generally described as:
Approximately 44.345 square feet located, as shown on Exhibit A attached hereto,
which Premises are located in a larger research & development building that
contains two additional suites other than the Premises (the "Building"). In
addition to Lessee's rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to the Common Areas (as
defined in Paragraph 2.7 below) as hereinafter specified, but shall not have any
rights to the roof, exterior walls, or utility raceways of the Building or to
any other buildings in the Industrial Center. The Premises, the Building, the
Common Areas, the land upon which they are located, along with all other
buildings and improvements thereon, are herein collectively referred to as the
"Industrial Center." (Also see Paragraph 2.)
1.2 (b) Parking: Sixty (60) unreserved vehicle parking spaces ("Unreserved
Parking Spaces"); and no reserved vehicle parking spaces ("Reserved Vehicle
Parking Spaces"). (Also see paragraph 2.6)
1.3.Term: Three (3) years ("Original Term") commencing on June 1, 2010
("Commencement Date") and ending May 31, 2013 ("Expiration Date"). (Also see
paragraph 3)
1.4.N/A
1.5.Base Rent: $26,607.00 per month ("Base Rent"), payable on the first day of
each month commencing June 1, 2010 (Also see Paragraph 4.)
1.6.N/A
1.7.Security Deposit: $30,000.00 ("Security Deposit"). (Also see Paragraph 5.)
1.8.Permitted Use: Management, development and production of medical devices and
other legal uses ("Permitted Use") (Also see Paragraph 6.)
1.9.Insuring Party: Lessor is the "Insuring Party."(Also see paragraph 8).
1.10.Real Estate Brokers: N/A
1.11.Guarantor: N/A (Any and all references herein to Guarantor(s) shall be
disregarded.)
1.12.Exhibits: Attached hereto are Exhibit A though B, all of which constitute a
part of this Lease.


2.
Premises, Parking and Common Areas.

2.1.Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the term, at the rental, and upon all of
the terms, convents and conditions set forth in this Lease. Unless otherwise
provided herein, any statement of square footage set forth in this Lease, or
that may have been used in calculating rental is an approximation which Lessor
and Lessee agree is reasonable.
2.2.Condition. Lessor shall deliver the Premises to Lessee clean and free of
debris on the Commencement Date and warrants to Lessee that the existing
plumbing, electrical systems, fire sprinkler system, lighting, air conditioning
and heating systems and loading doors, if any, in the Premises, other than those
constructed by Lessee, shall be in good operating condition and that the
structural elements of the roof, bearing walls and foundation of the Premises
shall be free of material defects. In addition, Lessor shall reseal the roof of
the Building on or before the date that is thirty (30) days after the
Commencement Date of this Lease.
2.3.Compliance with Covenants, Restrictions and Building Code. Lessor warrants
that any improvements (other than those constructed by Lessee or at Lessee's
direction) on or in the Premises or Common Area which have been constructed or
installed by Lessor or with Lessor's consent or at Lessor's direction shall
comply with all applicable covenants or restrictions of record and applicable
building codes, regulations and ordinances in effect on the Commencement Date.
Lessor further warrants to Lessee that Lessor has no knowledge of any claim
having been made by any governmental agency that a violation or violations of
applicable building codes, regulations, or ordinances exist with regard to the
Premises as of the Commencement Date. Said Warranties shall not apply to any
Alterations or Utility Installations (defined in Paragraph 7.3 (a)) made or to
be made by Lessee. If the Premises do not comply with said warranties, Lessor
shall, except as otherwise provided in the Lease, promptly after receipt of
written notice from Lessee given within six (6) months following the
Commencement Date and setting forth with specificity the nature and extent of
such non-compliance, take such actions, at Lessor's expense, as my be reasonable
or appropriate to rectify the non-compliance. Lessor makes no warranty that the
Permitted Use in Paragraph 1.8 is permitted for the Premises

1

--------------------------------------------------------------------------------




under Applicable Laws (as defined in Paragraph 2.4).
2.4.Acceptance of Premises. Lessee hereby acknowledges that (a) it has satisfied
itself with respect to the condition of the Premises (including but not limited
to the electrical and fire sprinkler systems, security, environmental aspects,
and compliance with the Americans with Disabilities Act and applicable zoning,
municipal, county, state and federal laws, ordinances and regulations and any
covenants or restrictions of record (collectively, "Applicable Laws") and the
present and future suitability of the Premises for Lessee's intended use; and
(b) that neither Lessor, nor any of Lessor's agents, has made any oral or
written representations or warranties with respect to said matters other than as
set forth in this Lease.
2.5.N/A
2.6.Vehicle Parking. Lessee shall be entitled to use the number of Unreserved
Parking Spaces and Reserved Parking Spaces specified in Paragraph 1.2(b) on
those portions of the Common Areas designated from time to time by Lessor for
parking. Lessee shall not use more parking spaces than said number. Said parking
spaces shall be used for parking by vehicles no larger than full-size passenger
auto mobiles or pick-up trucks, herein called "Permitted Size Vehicles."
Vehicles other the Permitted Size Vehicles shall be parked and loaded or
unloaded as directed by Lessor in the Rules and Regulations (as defined in
Paragraph 40) issued by Lessor. (Also see Paragraph 2.9.)
(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
(b) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
(c) Lessor shall at the Commencement Date of this Lease, provide the parking
facilities required by Applicable Law.
2.7.Common Areas - Definition. The term "Common Areas" is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Industrial Center and interior utility raceways within the Premises that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other lessees of the Industrial Center
and their respective employees, suppliers, shippers customers, contractors and
invitees, including parking area, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas.
2.8.Common Areas - Lessee's Rights. Lessor hereby grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas.
Any such storage shall be permitted only by the prior written consent of Lessor
or Lessor's designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.9.Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable Rules and Regulations with respect thereto in accordance
with Paragraph 40. Lessee agrees to abide by and conform to all such Rules and
Regulations to the extent consistent with this Lease, and to cause its
employees, suppliers, shippers, customers, contractors and invitees to so abide
and conform. Lessor shall not be responsible to Lessee for the non-compliance
with said rules and regulations by other lessees of the Industrial Center.
2.10.Common Areas - Changes. Lessor shall have the right, in Lessor's sole
discretion, from time to time (without interfering with Lessee's access to or
use of the Premises):
(a) To make changes to the Common Areas, including, without limitation, changes
in the locations, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways;
(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remain available;
(c) To designate other land outside the boundaries of the Industrial Center to
be part of the Common Areas;
(d) To add additional building and improvements to the Common Areas;
(e) To use Common Areas while engaged in making additional improvements, repairs
or alteration to the Industrial Center, or any portion thereof; and
(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Industrial Center as Lessor may, in the exercise
of sound business judgment, deem to be appropriate.

2

--------------------------------------------------------------------------------






3.
Term.

3.1.Term. The Commencement Date, Expiration Date and Original Date of the Lease
are as specified in Paragraph 1.3.
3.2.Existing Lease. Lessor and Lessee acknowledge and agree that Lessee
currently occupies the Premises pursuant to the Standard Industrial/Commercial
Multi-Tenant Lease - Gross, dated June 8, 2005, between Lessor's sole member, D
& J Construction, Inc., and Lessee, as amended by that the First Amendment to
Standard Industrial/Commercial Multi-Lessee Lease - Gross, dated October 4, 2007
(as amended, the "Existing Lease"). Lessor and Lessee hereby agree that the term
of the Existing Lease, as set forth in Section 1.3 of the Existing Lease, as
extended by the First Amendment, shall be terminated as of the Commencement Date
of this Lease.


4.
Rent.

4.1.Base Rent. Lessee shall pay Base Rent and other charges, as the same may be
adjusted from time to time, to Lessor in lawful money of the United States,
without offset or deduction, on or before the day on which it is due under the
terms of this Lease. Base Rent and all other charges for any period during the
term hereof which is for less than one full month shall be prorated based upon
the actual number of days of the month involved. Payment of Base Rent and other
charges shall be made to Lessor at its address stated herein or to such other
persons or at such other addresses as Lessor may for time to time designate in
writing to Lessee. Notwithstanding anything to the contrary in this Lease,
Lessee shall have no obligation to pay to Lessor, during the Term of this Lease,
any operating expenses or real property taxes with respect to the Premises,
Common Areas, Building or Industrial Center.


5.Security Deposit. Lessee shall deposit with Lessor upon Lessee's execution
hereof, the Security Deposit set forth in Paragraph 1.17 as security for
Lessee's faithful performance of Lessee's obligations under this Lease.
Notwithstanding the foregoing, Lessor and Lessee acknowledge and agree that
Lessor, pursuant to the Existing Lease, is holding a security deposit from
Lessee in the amount of $30,000 (the “Existing Security Deposit”). The Existing
Security Deposit shall be fully applied to the Security Deposit required to be
deposited pursuant to this Paragraph 5. No additional Security Deposit shall be
required by Tenant in connection with this Lease. If Lessee fails to pay Base
Rent or other charges due hereunder, or otherwise Defaults under this Lease (as
defined in Paragraph 13.1), Lessor may use, apply or retain all or any portion
of said Security Deposit for the payment of any amount due Lessor or to
reimburse or compensate Lessor for any liability, cost, expense, loss or damage
(including reasonable attorneys' fees) which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of said Security
Deposit, Lessee shall within ten (10) days after written request therefore
deposit monies with Lessor sufficient to restore said Security Deposit to the
full amount required by this Lease. Lessor shall not be required to keep all or
any part of the Security Deposit separate from its general accounts. Lessor
shall, at the expiration or earlier termination of the Term hereof and after
Lessee has vacated the Premises, return to Lessee (or, at Lessor's option, to
the last assignee, if any, of Lessee's interest herein), that portion of the
Security Deposit not used of applied by Lessor in accordance with the terms of
this Lease. Unless otherwise expressly agreed in writing by Lessor, no part of
the Security Deposit shall be considered to be held in trust, to bear interest
or other increment for its use, or to be prepayment for any monies to be paid by
Lessee under this Lease.


6.
Use.

6.1.Permitted Use.
(a) Lessee shall use and occupy the Premises only for the Permitted Use set
forth in Paragraph 1.8, or any other legal use which is reasonably comparable
thereto, and for no other purpose. Lessee shall not use or permit the use of the
Premises in a manner that is unlawful, creates waste or a nuisance, or that
disturbs owners and/or occupants of, or causes damage to the Premises or
neighboring premises or properties.
(b) Lessor hereby agrees to not unreasonably withhold or delay its consent to
any written request by Lessee, Lessee's assignees or subtenants and by
prospective assignees and subtenants of Lessee, its assignees and subtenants,
for a modification of said Permitted Use, so long as the same will not impair
the structural integrity to the improvements on the Premises or in the Building
or the mechanical or electrical systems therein, does not conflict with uses by
other lessees, is not significantly more burdensome to the Premises or the
Building and the improvements thereon, and is otherwise permissible pursuant to
this Paragraph 6. If Lessor elects to withhold such consent, Lessor shall within
five (5) business days after such request give a written notification of same,
which notice shall include an explanation of Lessor's reasonable objections to
the change in use.
6.2.Hazardous Substances.
(a) Reportable Uses Require Consent. The term "Hazardous Substance" as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity or existence, use, manufacture,
disposal, transportation, spill, release or effect is either: (i) potentially
injurious to the public health, safety or welfare, the environment, or the
Premises; (ii) regulated or monitored by any governmental authority; or (iii) a
basis for potential liability

3

--------------------------------------------------------------------------------




of Lessor to any governmental agency or third party under any applicable statute
or common law theory. Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil or any products or by-products
thereof. Lessee shall not engage in any activity in or about the Premises which
constitutes a Reportable Use (as hereinafter defined) of Hazardous Substances
without the express prior written consent of Lessor and compliance in a timely
manner (at Lessee's sole cost and expense) with all Applicable Requirements (as
defined in Paragraph 6.3). "Reportable Use" shall mean (i) the installation or
use of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of Hazardous Substance that requires a
permit from, or with respect to which a report, notice, registration or business
plan is required to be filed with, any governmental authority, and (iii) the
presence in, on or about the Premises of a Hazardous Substance with respect to
which any Applicable Laws require that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Lessee may, without Lessor's prior consent, but upon notice to Lessor and in
compliance with all Applicable Requirements, use any ordinary and customary
materials reasonably required to be used by Lessee in the normal course of the
Permitted Use, so long as such use is not a Reportable Use and does not expose
the Premises or neighboring properties to any meaningful risk of contamination
or damage or expose Lessor to any liability therefore. In addition, Lessor may
(but without any obligation to do so) condition its consent to any Reportable
Use or any Hazardous Substance by Lessee upon Lessee's giving Lessor such
additional assurance as Lessor, in its reasonable discretion, deems necessary to
protect itself, the public, the Premises and the environment against damage,
contamination or injury and/or liability therefore, including but not limited to
the installation (and, at Lessor's option, removal on or before Lease expiration
or earlier termination) of reasonably necessary protective modifications to the
Premises (such as concrete encasements).
(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in on under or about the
Premises or the Building, other than as previously consented to by Landlord,
Lessee shall immediately give Lessor written notice thereof together with a copy
of any statement, report, notice, registration, application, permit, business
plan, license, claim action, or proceeding given to, or received from, any
governmental authority or private party concerning the presence, spill release,
discharge of, or exposure to, such Hazardous Substance including but not limited
to all such documents as may be involved in any Reportable Use involving the
Premises. Lessee shall not cause or permit any Hazardous Substance to be spilled
or released in, on, under or about the Premises (including, without limitation,
through the plumbing or sanitary sewer system).
(c) Lessee Indemnification. Lessee shall indemnify, protect, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, and the
Premises, harmless from and against any and all damages, liabilities, judgments,
costs, claims, liens, expenses, penalties, loss of permits, and reasonable
attorneys' and consultants' fees arising out of or involving any Hazardous
Substances brought onto the Premises by or for Lessee (provided, however, that
Lessee shall have no liability under this Lease with respect to underground
migration of any Hazardous Substances under the Premises from areas outside the
Industrial Center). Lessee's obligations under this Paragraph 6.2 (c) shall
include, but not be limited to, the effects of any decontamination or injury to
person, property or the restoration and/or abatement thereof, or of any
contamination therein involved, and shall survive the expiration or earlier
termination of the Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.
(d) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which existed as of the result of Hazardous Substances on the
Premises, Building or Industrial Center prior to the Commencement Date or which
are caused by the gross negligence or willful misconduct of Lessor, its agents
or employees. Lessor's obligation, as and when required by the Applicable
Requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration of termination of this Lease.
(e) Warranty of Lessor. Lessor represents and warrants that, to the best of its
knowledge, on the date of this Lease, there are no Hazardous Substances in, on
or under the Premises, other than those used by Lessee pursuant to the Existing
Lease.
(f) Acknowledgement by Lessor. Lessor acknowledges and approves the use, at the
Premises, of the chemicals noted in the attached Exhibit B provided by Lessee
which is made a part of this Lease.
6.3.Lessee's Compliance with Requirements. Except as otherwise provided in this
Lease (including Paragraph 2.3), Lessee shall, at Lessee's sole cost and
expense, with respect to its operations at the Premises, fully, diligently, and
in a timely manner, materially comply, with all "Applicable Requirements," which
in tum is used in this Lease to mean all laws rules, regulations, ordinances,
directives, covenants, easements and restrictions or record, premise, the
requirements of any applicable fire insurance underwriter or rating bureau, and
the recommendations of Lessor's engineers and I or consultants relating in any
manner to the Premises, now in effect or which may hereafter come into effect;
provided however, that Lessor shall, at Lessor's sole cost and expense, be
responsible for any structural changes to the Premises, Building or Industrial
Center that are required by the Applicable Requirements. Lessee shall, within
ten (10) days after receipt of Lessor's written request, provide Lessor with
copies of all documents and information, including but not limited to permits,
registrations, manifests, applications, reports and

4

--------------------------------------------------------------------------------




certificates, evidencing Lessee's compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint, or report pertaining to or
involving failure by Lessee or the Premises to comply with any Applicable
Requirements.
6.4.Inspection; Compliance with Law. Lessor, Lessor's agents, employees,
contractors, consultants and designated representatives, and the holders of any
mortgages, deeds, of trust, or ground leases on the Premises ("Lenders") shall
have the right to enter the Premises at any time in the case of an emergency,
and otherwise at reasonable times, after reasonable advance notice to Lessee,
for the purpose of inspecting the condition of the Premises and for verifying
compliance by Lessee with this Lease and all other Applicable Requirements (as
defined in Paragraph 6.3). Except in the case of an emergency, Lessee shall be
entitled to accompany Lessor and Lessor's agents, employees, contractors and
designated representatives, and Lenders during any such inspection and may
restrict said persons from access to any "clean rooms" which are then in
operational use or any other areas where confidential information or processes
might justify Lessee restricting visitors at that time. The costs and expenses
of any such inspections shall be paid by Lessor, unless a violation of
Applicable Requirements or a contamination, caused or materially contributed to
by Lessee, is found to exist or to be imminent, or unless the inspection is
requested or ordered by a governmental authority as the result of any such
existing or imminent violation or contamination. In such case, Lessee shall upon
request reimburse Lessor for the costs and expenses of such inspections, so long
as such inspection is reasonably related to the violation or contamination.




7.
Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations.

7.1.Lessee's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance with Covenants, Restrictions and Building Code),
6.1 (Use), 6.3 (Lessee's Compliance with Applicable Requirements), 7.2 (Lessor's
Obligations), 8.7 (Indemnity), 9 (Damage or Destruction), and 14 (Condemnation),
Lessee shall, at Lessee's sole cost and expense and at all times maintain in
good condition and repair (reasonable wear and tear and damage due to casualty
or condemnation excepted) the non-structural portions of the interior of the
Premises and will perform routine maintenance of the heating, ventilation and
air-conditioning system serving the "clean room" depicted on Exhibit A to this
Lease (but not any other heating, ventilation, or air­ conditioning systems),
but Lessee shall not be responsible for any items that are Landlord's
responsibility pursuant to Paragraph 7.2. In addition, Lessee shall maintain,
repair and replace windows, doors and plate glass in the Premises. If Lessee
fails to perform Lessee's obligations under this Paragraph 7.1 within ten (10)
days following written notice from Lessor, Lessor may enter upon the Premises to
perform such obligations on Lessee's behalf, in accordance with Paragraph 6.4
above, and Lessee shall promptly reimburse Lessor for the reasonable cost
thereof.
7.2. Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance with Covenants, Restrictions and Building Code),6.1
(Use), 6.3 (Lessee's Compliance with Applicable Requirements), 7.1 (Lessee's
Obligations), 8.7 (Indemnity), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor shall keep in good condition and repair (including necessary replacements
of) all portions of the Industrial Center and its Common Areas and all
structural portions of the Premises, including without limitation the
foundations, exterior walls, roof structure and membrane, fire extinguishing
system including the fire alarm and/or smoke detection systems and equipment,
sprinklers, fire hydrants, parking lots, walkways, parkways, driveways,
landscaping, fences, signs and Utility Installations (including heating,
ventilation and/or air conditioning systems serving the Premises, Building and
Industrial Center, but not including routine maintenance of the heating,
ventilation and air conditioning system serving only the "clean room" depicted
on Exhibit A). In addition, Lessor, at its sole expense, shall be responsible
for any replacement of the heating, ventilation and air conditioning system
serving the "clean room" depicted in Exhibit A that becomes necessary during the
Lease Tenn. Lessee expressly waives the benefit of any statute now or hereafter
in effect to the extent it is inconsistent with the terms of this Paragraph 7.
7.3.Utility Installations, Trade Fixtures, Alterations.
(a) Definitions; Consent Required. The term "Utility Installations" is used in
this Lease to refer to all air lines, power panels, electrical distribution,
security, fire protection systems, communication systems, lighting fixtures,
heating, ventilating and air conditioning equipment, plumbing, and fencing in,
or about the Premises. The term "Trade Fixtures" shall mean Lessee's machinery
and equipment which can be removed without doing material damage to the
Premises. The term "Alternations" shall mean any modification of the
improvements on the Premises which are provided by Lessor under the terms of
this Lease, other than Utility Installations or Trade Fixtures. "Lessee-Owned
Alternations and/or Utility Installations" are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a).
(b) Consent. Lessee shall not make nor cause to be made any Alterations or
Utility Installations in, on, under or about the Premises without Lessor's prior
written consent. Lessee may, however, make non-structural Utility Installations
to the interior of the Premises (excluding the root) without Lessor's consent
but upon notice to Lessor, so long as they are not visible from the

5

--------------------------------------------------------------------------------




outside of the Premises, do not involve puncturing, relocating, or removing the
roof of any existing walls, or changing or interfering with the sprinkler or
fire detection systems. Any alterations or Utility Installations that Lessee
shall desire to make and which require the consent of the Lessor shall be
presented to Lessor in written form with detailed plans. All consents given by
Lessor shall be deemed conditioned upon: (i) Lessee's acquiring all applicable
permits required by governmental authorities; (ii) the furnishing of copies of
such permits together with a copy of the plans and specifications for the
Alteration or Utility Installation to Lessor prior to commencement of the work
thereon; and (iii) the compliance by Lessee with all conditions of said permits
in a prompt and expeditious manner. Any alterations or Utility Installations by
Lessee during the term of this Lease shall be done in a good and workmanlike
manner, with good and sufficient materials, and be in compliance with all
Applicable Requirements. Lessee shall promptly upon completion thereof furnish
Lessor with as-built plans and specifications to the extent available. No
additional requirements shall apply to any work which is reasonably estimated by
Lessee to cost less than $60,000 to construct. For work which is reasonably
estimated by Lessee to cost more than $60,000 but not more than $100,000 to
construct, Lessee may be required by Lessor to demonstrate to Lessor that it has
readily available cash funds in its banking accounts(s) in excess of the
estimated cost of the work. For work which is reasonably estimated by the Lessee
to cost more than $100,000 to construct, Lessee may be required by Lessor to
deposit with Lessor as a temporary additional security deposit for the period of
construction of such work, a letter of credit in favor of Lessor (or at Lessee's
option, a certificate of deposit) in an amount up to Lessee's reasonably
estimated cost of completing the work as security for the lien-free completion
of the work. Any such temporary additional security deposit shall be promptly
returned by Lessor to Lessee upon the completion of the work and payment for the
same by Lessee.
(c) Lien Protection. Lessee shall pay when due all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic's or material
men's lien against the Premises or any interest therein. Lessee shall give
Lessor not less than ten (10) days' notice prior to the commencement of any work
in, on, or about the Premises, and Lessor shall have the right to post notices
of non-responsibility in or on the Premises as provided by law. If Lessee shall,
in good faith, contest the validity of any such lien, claim or demand, then
Lessee shall, at its sole expense, defend and protect itself, Lessor and the
Premises against the same and shall pay and satisfy any such adverse judgment
that may be rendered thereon before the enforcement thereof against the Lessor
or the Premises.
7.4.Ownership, Removal, Surrender, and Restoration.
(a) Ownership. All Alterations and Utility Installations made to the Premises by
Lessee shall be the property of and owned by Lessee, but considered a part of
the Premises. All Lessee-Owned Alterations and Utility Installations shall, at
the expiration or earlier termination of this Lease, become the property of
Lessor and remain upon the Premises and be surrendered with the Premises by
Lessee.
(b) Surrender/Restoration. Lessee shall surrender the Premises by the end of the
last day of the Lease Term or any earlier termination date, clean and free of
debris and in good condition and repair (reasonable wear and tear and damage due
to casualty or condemnation excepted). Ordinary wear and tear shall not include
any damage or deterioration that would have been prevented by good maintenance
practice or by Lessee performing all of its obligations under this Lease. Except
as otherwise agreed or specified herein, the Premises, as surrendered, shall
include the Alterations and Utility Installations. The obligation of Lessee
shall include the repair of any damage occasioned by the installation,
maintenance or removal of Lessee's Trade Fixtures, furnishings and equipment, as
well as the removal of any storage tank installed by or for Lessee, and the
removal, replacement, or remediation of any soil, material or ground water
contaminated by Lessee, all as may then be required by Applicable Requirements
and/or good practice. Lessee's Trade Fixtures shall remain the property of
Lessee and shall be removed by Lessee subject to its obligation to repair and
restore the Premises per this Lease.


8.
Insurance; Indemnity.

8.1.N/A
8.2.Liability Insurance.
(a) Carried by Lessee. Lessee shall obtain and keep in force during the term of
this Lease a Commercial General Liability policy of insurance protecting Lessee,
Lessor and any Lender(s) whose names have been provided to Lessee in writing (as
additional insured) against claims for bodily injury, personal injury and
property damage based upon, involving or arising out of the ownership, use,
occupancy or maintenance of the Premises and all areas appurtenant thereto. Such
insurance shall be on an occurrence basis providing single limit coverage in an
amount no less than $1,000,000 per occurrence with an "Additional
Insured-Managers or Lessors of Premises" endorsement for damage caused by heat,
smoke or fumes from a hostile fire. The policy shall not contain any
intra-insured exclusions as between insured persons or organizations, but shall
include coverage for liability assumed under this Lease as an "insured contract"
for the performance of Lessee's indemnity obligations under this Lease. The
limits of said insurance required by this Lease or as carried by Lessee shall
neither limit the liability of Lessee nor relieve Lessee of any obligation
hereunder. All insurance to be carried by Lessee shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.

6

--------------------------------------------------------------------------------




(b) Carried by Lessor. Lessor shall also maintain liability insurance described
in Paragraph 8.2(a) above, in addition to and not in lieu of, the insurance
required to be maintained by Lessee. Lessee shall not be named as an additional
insured therein.
8.3.Property Insurance-Building, Improvements and Rental Value.
(a) Building and Improvements. Lessor shall obtain and keep in force during the
term of this Lease a policy or policies in the name of Lessor, with loss payable
to Lessor and to any Lender(s), insuring against loss or damage to the Premises.
Such insurance shall be for full replacement cost, as the same shall exist from
time to time, or the amount required by any lender(s), but in no event more than
the commercially reasonable and available insurable value thereof if, by reason
of the unique nature or age of the improvements involved, such latter amount is
less than full replacement cost. Lessee-Owned Alterations and Utility
Installations, Trade Fixtures and Lessee's personal property shall be insured by
Lessee pursuant to Paragraph 8.4. If the coverage is available and commercially
appropriate, Lessor's policy or policies shall insure against all risks of
direct physical loss or damage (except the perils of flood and/or earthquake
unless required by a Lender), including coverage for any additional costs
resulting from debris removal and reasonable amounts of coverage for the
enforcement of any ordinance or law regulating the reconstruction or replacement
of any undamaged sections of the Building required to be demolished or removed
by reason of the enforcement of any building, zoning, safety or land use laws as
the result of a covered loss, but not including place glass insurance. Said
policy or policies shall also contain an agreed valuation provision in lieu of
any co-insurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
all Urban Consumers for the city nearest to where the Premises are located.
(b) Rental Value. Lessor shall also obtain and keep in force during the term of
this Lease a policy or policies in the name of Lessor, with loss payable to
Lessor and any Lender(s), insuring loss of the full rent for one year with an
extended period of indemnity for an additional 180 days. Said insurance shall
contain an agreed valuation provision in lieu of any coinsurance clause, and the
amount of coverage shall be adjusted annually to reflect the projected rent
otherwise payable by Lessee for the next 12 month period.
(c) Lessees Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee-Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.
8.4.Lessee's Property Insurance. Subject to the requirements of Paragraph 8.5,
Lessee at its cost shall either by separate policy or, at Lessor's option, by
endorsement to a policy already carried, main insurance coverage on all of
Lessee's personal property, Trade Fixtures and Lessee-Owned Alterations and
Utility Installations in, on, or about the Premises similar in coverage to that
carried by Lessor as the Insuring Party under Paragraph 8.3(a). Such insurance
shall be full replacement cost coverage. The proceeds from any such insurance
shall be used by Lessee for the replacement of personal property and the
restoration of Trade Fixtures and Lessee-Owned Alterations and Utility
Installations. Upon request from Lessor, Lessee shall provide Lessor with
written evidence that such insurance is in force.
8.5.Insurance Policies. Insurance required hereunder shall be in companies duly
licensed to transact business in the state where the Premises are located, and
maintaining during the policy term a "General Policyholders Rating" of at Least
B+, V, as set forth in the most current issue of "Best's Insurance Guide."
Lessee shall not do or permit to be done anything which shall invalidate the
insurance policies referred to in this Paragraph 8. Lessee shall cause to be
delivered to Lessor, within seven (7) days after the earlier of the Early
Possession Date or the Commencement Date, certified copies of, or certificates
evidencing the existence and amounts of, the insurance required under Paragraph
8.2(a) and 8.4. No such policy shall be cancelable or subject to modification
except after thirty (30) days' prior written notice to Lessor. Lessee shall at
least thirty (30) days prior to the expiration of such policies, furnish Lessor
with evidence of renewals or "insurance binders' evidencing renewal thereof, or
Lessor may order such insurance charge the cost thereof to Lessee, which amount
shall be payable by Lessee to Lessor upon demand.
8.6.Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages (whether in contract or in tort) against the
other, for loss or damage to their property arising out of or incident to the
perils required to be insured against under Paragraph 8. The effect of such
releases and waivers of the right to recover damages shall not be limited by the
amount of insurance carried or required or by any deductibles applicable
thereto. Lessor and Lessee agree to have their respective insurance companies
issuing property damage insurance waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
insurance is not invalidated thereby.
8.7.Indemnity. Except to the extent caused by Lessor, and subject to Paragraph
8.6, Lessee shall indemnify, protect, defend and hold harmless Lessor and its
agents, partners and Lenders, from and against any and all claims, loss of rents
and/or damages, liens, judgments, penalties, reasonably attorneys' and
consultants' fees, expenses and/or liabilities arising out of, involving, or in
connection with, the use and/or occupancy of the Premises by Lessee. If any
action or proceeding is brought against Lessor by reason of any of the foregoing
matters, Lessee shall upon notice defend the same at Lessee's expense by counsel
reasonably

7

--------------------------------------------------------------------------------




satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
indemnified. Except to the extent caused by Lessee, and subject to Paragraph
8.6, Lessor shall indemnify, protect, defend and hold harmless Lessee and its
officers, employees, agents and Lenders, from and against any and all claims,
damages, liens, judgments, penalties, reasonable attorneys' and consultants'
fees, expenses and/or liabilities arising out of, involving, or in connection
with, the use and/or management of the Industrial Center by Lessor. If any
action or proceeding is brought against Lessee by reason of any of the foregoing
matters, Lessor shall upon notice defend the same at Lessor's expense by counsel
reasonably satisfactory to Lessee and Lessee shall cooperate with Lessor in such
defense. Lessee need not have first paid any such claim in order to be defended
or indemnified.
8.8.Exemption of Lessor from Liability. Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee,
Lessee's employees, contractors, invitees, customers, or any other person in or
about the Premises, caused by or resulting from fire, steam, electricity, gas,
water or rain, or from the breakage, leakage, obstruction or other defects of
pipes, fire sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures. whether said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building of which the Premises
are a part, from other sources or places, and regardless of whether the cause of
such damage or injury or the means or repairing the same in accessible or not.
Lessor shall not be liable for any damages arising from any act or neglect of
any other lessee of Lessor nor from the failure by Lessor to enforce the
provisions of any other lease in the Industrial Center. Notwithstanding Lessor's
negligence or breach of this Lease, Lessor shall under no circumstances be
liable for injury to Lessee's business or for any loss of income or profit
therefrom.


9.
Damage or Destruction.

9.1.Definitions.
(a) "Premises Partial Damage" shall mean damage or destruction to the Premises,
other than to Lessee-Owned Alterations and Utility Installations, or in other
portions of the Industrial Center if there is interference with Lessee's use of
the Premises, which can reasonably be repaired in three (3) months or less from
the date of the damage or destruction, and the Replacement Cost thereof does not
exceed a sum equal to 6 month's Base Rent.
(b) "Premises Total Destruction" shall mean damage or destruction to the
Premises, other than to Lessee-Owned Alterations and Utility Installations, or
in other portions of the Industrial Center if there is interference with
Lessee's use of the Premises, which cannot reasonably be repaired in six (6)
months or less from the date of the damage or destruction and/or the Replacement
Cost thereof exceeds a sum equal to six (6) month's Base Rent. Lessor shall
notify Lessee in writing within thirty (30) days from the date of damage or
destruction as to whether or not the damages is Partial or Total.
(c) "Insured Loss" shall mean damage or destruction to the Premises, other than
to Lessee-Owned Alterations and Utility Installations and Trade Fixtures, or in
other portions of the Industrial Center if there is interference with Lessee's
use of the Premises, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a) irrespective of any deductible amounts
or coverage limits involved.
(d) "Replacement Cost" shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of applicable building codes, ordinances or laws, and
without deduction for depreciation.
(e) Hazardous Substance Condition" shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises or in
other portions of the Industrial Center if there is interference with Lessee's
use of the Premises.
9.2.Premises Partial Damage - Insured Loss. If Premises Partial Damage that is
an Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such
damage (but not Lessee's Trade Fixtures or Lessee-Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect. In the event, however, that there is a shortage of
insurance proceeds and such shortage is due to the fact that, by reason of the
unique nature of the improvements in the Premises, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within ten (10) days
following receipt of written notice of such shortage and request thereof. If
Lessor received said funds or adequate assurance thereof within said ten (10)
day period, Lessor shall complete them as soon as reasonably possible and this
Lease shall remain in full force and effect. If Lessor does not receive such
funds or assurance within said period, Lessor may nevertheless elect by written
notice to Lessee within ten (10) days thereafter to make such restoration and
repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect. If
Lessor does not receive such funds or assurance within such ten (10) day period,
and if Lessor does not so elect to restore and repair, then this Lease shall
terminate thirty (30) days following the occurrence of the damage or
destruction. Unless otherwise agreed, Lessee shall in no event have any right to
reimbursement from Lessor for any funds contributed by Lessee to repair any such
damage or destruction. Premises Partial

8

--------------------------------------------------------------------------------




Damage due to flood or earthquake shall be subject to Paragraph 9.3 rather than
Paragraph 9.2, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.
9.3.Partial Damage - Uninsured Loss. If Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee's expense and this Lease
shall continue in full force and effect), Lessor may at Lessor's option, either
(I) repair such damage as soon as reasonably possible at Lessor's expense, in
which event this Lease shall continue in full force and effect, or (ii) give
written notice to Lessee within thirty (30) days after receipt by Lessor of
knowledge of the occurrence of such damage of Lessor's desire to terminate this
Lease as of the date sixty (60) days following the date of such notice. In the
event Lessor elects to give such notice of Lessor's intention to terminate this
Lease, Lessee shall have the right within ten (10) days after the receipt of
such notice to give written notice to Lessor of Lessee" commitment to pay for
the repair of such damage totally at Lessee" expense and without reimbursement
from Lessor. Lessee shall provide Lessor with the required funds or satisfactory
assurance thereof within thirty (30) days following such commitment from Lessee.
In such event this Lease shall continue in full force and effect, and Lessor
shall proceed to make such repairs as soon as reasonably possible after the
required funds are available. If Lessee does not give such notice and provide
the funds or assurance thereof within the times specified above, this Lease
shall terminate as of the date specified in Lessor's notice of termination.
9.4.Total Destruction. Notwithstanding any other provision hereof, if Premises
Total Destruction occurs (including any destruction required by any authorized
public authority), this Lease shall terminate sixty (60) days following the date
of such Premises Total Destruction, whether or not the damage or destruction is
an Insured Loss or was caused by a negligent or willful act of Lessee. In the
event, however, that the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee except as released and waived in Paragraph
9.7.
9.5.Damage Near End of Term. If at any time during the last six (6) months of
the term of this Lease there is damage for which the cost to repair exceeds one
month's Base Rent, whether or not an Insured Loss, Lessor may, at Lessor's
option, terminate this Lease effective sixty (60) days following the date of
occurrence of such damage by giving written notice to Lessee of Lessor's
election to do so within thirty (30) days after the date of occurrence of such
damage. Provided, however, if Lessee at that time has an exercisable option to
extend this Lease or to purchase the Premises, then Lessee may preserve this
Lease by exercising such option on or before the later of (i) the date which is
ten (10) days after Lessee's receipt of Lessor's written notice purporting to
terminate this Lease, or (ii) the day prior to the date upon which such option
expires. If Lessee duly exercises such option during such period, Lessor shall,
at Lessor's expense, repair such damage as soon as reasonably possible and this
Lease shall continue in full force and effect. If Lessee fails to exercise such
option, this Lease shall terminate as of the date set forth in the first
sentence of this Paragraph 9.5.
9.6.Abatement of Rent; Lessee's Remedies.
(a) Abatement. In the event of (i) Premises Total Destruction, (ii) Premises
Partial Damages or (ii) Hazardous Substance Condition for which Lessee is not
legally responsible, the Base Rent and other charges, if any, payable by Lessee
hereunder for the period during which such damage or condition, its repair,
remediation or restoration continues, shall be abated in proportion to the
degree to which Lessee's use of the Premises is impaired. Except for abatement
of Base Rent and other charges, if any, as aforesaid, all other obligations of
Lessee hereunder shall be performed by Lessee, and Lessee shall have no claim
against Lessor for any damage suffered by reason or any such damage,
destruction, repair, remediation or restoration.
(b) If Lessor shall be obligated to repair or restore the Premises under the
provisions of this Paragraph 9 and shall not commence, in a substantial and
meaningful way, the repair or restoration of the Premises within ninety (90)
days after such obligation shall accrue, Lessee may, at any time prior to the
commencement of such repair or restoration, give written notice to Lessor and to
any Lenders of which Lessee has actual notice of Lessee's election to terminate
this Lease on a date not less than sixty (60) days following the giving of such
notice. If Lessee gives such notice to Lessor and such Lenders and such repair
or restoration is not commenced within thirty (30) days after receipt of such
notice, this Lease shall terminate as of the date specified in said notice. If
Lessor or a Lender commences the repair or restoration of the Premises within
thirty (30) days after the receipt of such notice, this Lease shall continue in
full force and effect. "Commence" as used in this Paragraph 9.6 shall mean
either the unconditional authorization of the preparation of the required plans,
or the beginning of the actual work on the Premises, whichever occurs first.
9.7.Termination by Lessee. Notwithstanding any contrary provision to the Lease,
Lessee may terminate the Lease if any Premises Partial Damage or Premises Total
Destruction has not been repaired, to Lessee's reasonable satisfaction, within
six (6) months following the date of such casualty.
9.8.Termination - Advance Payments. Upon termination of this Lease pursuant to
this Paragraph 9, Lessor shall return to Lessee any advance payment made by
Lessee to Lessor and so much of Lessee's Security Deposit as has not been, or is
not then required to be, used by Lessor under the terms of this Lease.
9.9.Waiver of Statutes. Lessor and Lessee agree that the terms of this Lease
shall govern the effect of any damage to or

9

--------------------------------------------------------------------------------




destruction of the Premises and the Building with respect to the termination of
this Lease and hereby waive the provisions of any present or future statute to
the extent it is inconsistent herewith.


10.
Real Property Taxes.

10.1.Payment of Taxes. Lessor shall pay the Real Property Taxes, as defined in
Paragraph 10.2, applicable to the Industrial Center. Notwithstanding anything to
the contrary in this Lease, Lessee shall have no obligation to pay to Lessor,
during the Term of this Lease, any Real Property Taxes with respect to the
Premises, Common Areas, Building or Industrial Center.
10.2.Real Property Tax Definition. As used herein, the term "Real Property
Taxes" shall include any form of real estate tax or assessment, general,
special, ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed upon the Industrial Center by any authority having the
direct or indirect power to tax, including any city, state or federal
governments, or any school, agricultural, sanitary, fire, street, drainage, or
other improvement district thereof, levied against any legal or equitable
interest of Lessor in the Industrial Center or any portion thereof, Lessor's
right to rent or other income therefrom, and/or Lessor's business of leasing the
Premises. The term "Real Property Taxes" shall also include any tax, fee, levy,
assessment or charge, or any increase therein, imposed by reason of events
occurring, or changes in Applicable Law taking effect, during the term of this
Lease, including but not limited to a change in the ownership of the Industrial
Center or in the improvements thereon, the execution of this Lease, or any
modification, amendment or transfer thereof, and whether or not contemplated by
the Parties. In calculating Real Property Taxes for any calendar year, the Real
Property Taxes for any real estate tax year shall be included in the calculation
of real property Taxes for such calendar year based upon the number of days
which such calendar year and tax year have in common.
10.3.Additional Improvements. Notwithstanding Paragraph 10.1 hereof, Lessee
shall, however, pay to Lessor the entirety of any increase in Real Property
Taxes if assessed solely by reason of Alterations, Trade Fixtures or Utility
Installations placed upon the Premises by Lessee or at Lessee's request within a
reasonable period of time after receiving written notice thereof from the
Lessor.
10.4.N/A
10.5.Lessee's Property Taxes. Lessee shall pay prior to delinquency all personal
property taxes assessed against and levied upon all personal property of Lessee
contained in the Premises or stored within the Industrial Center.


11.
Utilities. Lessee shall pay directly for all utilities and services supplied to
the Premises, including but not limited to electricity, telephone, security, and
gas and cleaning of the Premises, together with any taxes thereon.



12.
Assignment and Subletting.

12.1.Lessor's Consent Required.
(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or otherwise transfer or encumber (collectively, "assign" or
"assignment") or sublet all or any part of Lessee's interest in this Lease or in
the Premises without Lessor's prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.
(b) Lessee's remedy for any breach of this Paragraph 12.I by Lessor shall be
limited to compensatory damages and/or injunctive relief.
12.2.Terms and Conditions Applicable to Assignment and Subletting.
(a) Regardless of Lessor's consent, any assignment or subletting shall not (i)
be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, nor (iii) alter the primary liability of Lessee for
the payment of Base Rent and other sums due Lessor hereunder or for the
performance of any other obligations to be performed by Lessee under this Lease.
(b) Lessor may accept any rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of any rent for performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for the Default or Breach by Lessee of
any of the terms, covenants or conditions of this Lease.
(c) The consent of Lessor to any assignment or subletting shall not constitute
consent to any subsequent assignment or subletting by Lessee or to any
subsequent or successive assignment or subletting by the assignee or sublessee.
(d) In the event of any Default of Breach of Lessee's obligation under this
Lease, Lessor may proceed directly against Lessee, any Guarantors or anyone else
responsible for the performance of the Lessee's obligations under this Lease,
including any sublessee, without first exhausting Lessor's remedies against any
other person or entity responsible therefore to Lessor, or any security held by
Lessor.
(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any. Lessee agrees to

10

--------------------------------------------------------------------------------




provide Lessor with such other or additional information and/or documentation as
may be reasonably requested by Lessor. Lessor shall deliver a written notice to
Lessee granting or withholding consent within ten (10) business days following
receipt of the request. Lessor shall provide a reasonably detailed explanation
for any withholding of consent.
(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed, for the
benefit of Lessor, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Lessee during the term of said assignment or sublease, other than
such obligations as are contrary to or inconsistent with provisions of an
assignment or sublease to which Lessor has specifically consented in writing.
12.3.Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(a) Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all rentals and income arising from any sublease of all or a portion of the
Premises heretofore or hereafter made by Lessee, and Lessor may collect such
rent and income and apply same toward Lessee's obligations under this Lease;
provided, however, that until a Breach (as defined in Paragraph 13.1) shall
occur in the performance of Lessee's obligations under this Lease, Lessee may,
except as otherwise provided in this Lease, receive, collect and enjoy the rents
accruing under such sublease. Lessor shall not, by reason of the foregoing
provision or any other assignment of such sublease to Lessor, or by reason of
the collection of the rents from a sublessee, be deemed liable to the sublessee
for any failure of Lessee to perform and comply with any of Lessee's obligations
to such sublessee under such Sublease. Lessee hereby irrevocably authorizes and
directs any such sublessee, upon receipt of a written notice from Lessor stating
that a Breach exists in the performance of Lessee's obligations under this
Lease, to pay to Lessor the rents and other charges due and to become due under
the sublease. Sublessee shall rely upon any such statement and request from
Lessor and shall pay such rents and other charges to Lessor without any
obligation or right to inquire as to whether such Breach exists and
notwithstanding any notice from or claim from Lessee to the contrary.
(b) In the event of a Breach by Lessee in the performance of its obligations
under this Lease, Lessor, at its option, may require any sublessee to attorn to
Lessor, in which event Lessor shall undertake the obligations of the sublessor
under such sublease from the time of the exercise of said option to the
expiration of such sublease; provided, however, Lessor shall not be liable for
any prepaid rents or security deposit paid by such sublessee to such sublessor
or for any other prior defaults or breaches of such sublessor under such
sublease.
(c) Any matter or thing requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor herein, with shall not be unreasonably
withheld.
(d) No sublessee under a sublease approved by Lessor shall further assign or
sublet all or any part of the Premises without Lessor's prior written consent.
(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.
12.4.Permitted Assignments and Subleases. Notwithstanding anything to the
contrary contained in the Lease, Lessee, without Lessor's consent, may sublet
the Premises or assign the Lease to: (a) a parent, subsidiary or other affiliate
controlling, controlled by or under common control with Lessee; (b) a successor
corporation by merger (so long as the successor corporation has a net worth of
at least $50 million), or (c) a purchaser of substantially all of Lessee's
assets located at the Premises (so long as the purchaser has a net worth of at
least $50 million) (collectively "Permitted Transferees"). For purposes of this
Lease, (i) a change in control of Lessee so long as, following the change of
control, either Lessee or any entity controlling Lessee has a net worth of at
least $50 million, (ii) a sale of Lessee's capital stock through any public
exchange, or (ii) a public offering of Lessee's capital stock shall not be
deemed an assignment, subletting or other transfer of this Lease or the Premises
requiring Lessor's consent.


13.
Default; Breach; Remedies.

13.1.Default; Breach. A "Default" by Lessee is defined as a failure by Lessee to
observe, comply with or perform any of the terms, covenants, conditions or rules
applicable to Lessee under this Lease. A "Breach" by Lessee is defined as the
occurrence of any one or more of the following Defaults, and, where a grace
period to cure after notice is specified herein, the failure by Lessee to cure
such Default prior to the expiration of the applicable grace period, and shall
entitle Lessor to pursue the remedies set forth in Paragraphs 13.2 and/or 13.3:
(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
(b) Except as expressly otherwise provided in this Lease, the failure by Lessee
to make any payment of Base Rent or

11

--------------------------------------------------------------------------------




any other monetary payment required to be made by Lessee hereunder as and when
due, the failure by Lessee to provide Lessor with reasonable evidence of
insurance required under this Lease, or the failure of Lessee to fulfill any
obligation under this Lease which endangers or threatens life or property, where
such failure continues for a period of three (3) days following written notice
thereof by or on behalf of Lessor to Lessee.
(c) Except as expressly otherwise provided in this Lease, the failure by Lessee
to provide Lessor with reasonable written evidence (in duly executed original
form, if applicable) of (i) compliance with Applicable Requirements per
Paragraph 6.3, (ii) the rescission of an unauthorized assignment or subletting
per Paragraph 12.1, (iii) the subordination or non-subordination of this Lease
per Paragraph 30, (iv) the execution of any document requested under Paragraph
42 (easements), or (v) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of ten (10) days following written notice by or
on behalf of Lessor to Lessee.
(d) A default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof that are to be
observed, complied with or performed by Lessee, other than those described in
Subparagraphs 13.l(a), (b) or (c), above, where such Default continues for a
period of thirty (30) days after written notice thereof by or on behalf of
Lessor to Lessee; provided, however, that if the nature of Lessee's Default is
such that more than thirty (30) days are reasonably required for its cure, then
it shall not be deemed to be a breach of this Lease by Lessee if Lessee
commences such cure within such thirty (30) day period and thereafter diligently
prosecutes such cure to completion.
(e) The occurrence of any of the following events: (i) the making by Lessee of
any general arrangement or assignment for the benefit of creditors; (ii)
Lessee's becoming a "debtor" as defined in 11 U.S. Code Section 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within sixty (60) days: (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within thirty (30) days; or (iv) the attachment,
discharged within thirty (30) days; provided, however, in the event that any
provision of this Subparagraph 13.l(e) is contrary to any applicable law, such
provision shall be of no force or effect, and shall not affect the validity of
the remaining provisions.
13.2.Remedies. If Lessee fails to perform any affirmative duty or obligation of
Lessee under this Lease within ten (10) days after written notice to Lessee (or
in case of an emergency, without notice), Lessor may at its option (but without
obligation to do so), perform such duty or obligation on Lessee's behalf,
including but not limited to the obtaining of reasonably required bonds,
insurance policies, or governmental licenses, permits or approvals. The costs
and expenses of any such performance by Lessor shall be due and payable by
Lessee to Lessor upon invoice therefore. If any check given to Lessor by Lessee
shall not be honored by the bank upon which it is drawn, Lessor, at its own
option, may require all future payments to be made under this Lease by Lessee to
Lessor by cashiers check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:
(a) Terminate Lessee's right to possession of the Premises by any lawful means,
in which case this Lease and the term hereof shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitled to recover from Lessee: (i) the worth at the time of the award
of the unpaid rent which had been earned at the time of termination; (ii) the
worth at the time of award of the amount by which the unpaid rent which would
have been earned after termination until the time of award exceeds the amount of
such rental loss that the Lessee provides could have been reasonably avoided;
(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that the Lessee provides could be reasonably avoided; and (iv) any
other amount necessary to compensate Lessor for all the detriment proximately
caused by the Lessee's failure to perform its obligations under this Lease or
which in the ordinary course of things would be likely to result therefrom,
including but not limited to the cost of recovering possession of the Premises,
expenses of reletting, including necessary renovation and alteration of the
Premises, reasonable attorneys' fees, and that portion of any leasing commission
paid by Lessor in connection with this Lease applicable to the unexpired term of
this Lease. The worth at the time of award of the amount referred to in
provision (iii) of the immediately preceding sentence shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco or the Federal Reserve Bank District in which the Premises are located
at the time of award plus one percent (1%). Efforts by Lessor to mitigate
damages caused by Lessee's Default or Breach of this Lease shall not waive
Lessor's right to recover damages under this Paragraph 13.2. If termination of
this Lease is obtained through the provisional remedy of unlawful detainer,
Lessor shall have the right to recover in such proceedings the unpaid rent and
damages as are recoverable therein, or Lessor may reserve the right to recover
all or any part thereof in a separate suit for such rent and/or damages.
(b) Continue the Lease and Lessee's right to possession in effect (in California
under California Civil Code Section 1941.4) after Lessee's Breach and recover
the rent as it becomes due, provided Lessee has the right to sublet or assign,
subject only to reasonable limitations. Acts of maintenance or preservation,
efforts to release the Premises, or the appointment of a receiver to protect the
Lessor's interest under this Lease, shall not constitute a termination of the
Lessee's right to possession.
(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state wherein the Premises are located.

12

--------------------------------------------------------------------------------




(d) The expiration or termination of this Lease and/or the termination of
Lessee's right to possession shall not relieve Lessee from liability under any
indemnity provisions of this Lease as to matters occurring or accruing during
the term hereof or by reason of Lessee's occupancy of the Premises.
13.3.N/A
13.4.Late Charges. Lessee hereby acknowledges that late payment by Lessee to
Lessor of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Lessor by the
terms of any ground lease, mortgage or deed of trust covering the Premises.
Accordingly, if any installment of rent or other sum due from Lessee shall not
be received by Lessor or Lessor's designee within five (5) days after such
amount shall be due, then, without any requirement for notice to Lessee, Lessee
shall pay to Lessor a late charge equal to ten percent (10%) of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of late payment by
Lessee. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee's Default or Breach with respect to such hereunder, whether or
not collected, for three (3) consecutive installments of Base Rent, then
notwithstanding Paragraph 4.1 or any other provision of this Lease to the
contrary, Base Rent shall, at Lessor's option, become due and payable quarterly
in advance.
13.5.Breach By Lessor.
(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph 13.5, a reasonable time
shall in no event be less than thirty (30) days after receipt by Lessor, and by
any Lender(s) whose name and address shall have been furnished to Lessee in
writing for such purpose, of written notice specifying wherein such obligation
of Lessor has not been performed; provided, however, that if the nature of
Lessor's obligation is such that more than thirty (30) days after such notice
are reasonably required for its performance, then Lessor shall not be in breach
of this Lease if performance is commenced within such thirty (30) day period and
thereafter diligently pursued to completion. Notwithstanding the foregoing, if a
breach of this Lease by Lessor results in a substantial interference with
Lessee's use of the Premises, a reasonable time shall in no event be more than
two (2) business days.
(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within thirty (30) days after receipt of said
notice, or if having commenced said cure, they do not diligently pursue it to
completion, then Lessee may elect to cure said breach at Lessee's expense and
offset from rent an amount equal to the cost of the cure. Lessee shall document
the cost of said cure and supply said documentation to Lessor.


14.Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(all of which are herein called "condemnation", this Lease shall terminate as to
the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than ten percent (10%) of the floor
area of the Premises, or more than twenty-five percent (25%) of the portion of
the Common Areas designated for Lessee's parking, is taken by condemnation,
Lessee may, at Lessee's option, to be exercised in writing within ten (10) days
after Lessor shall have given Lessee written notice of such taking (or in the
absence of such notice, within ten ( 10) days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in the same proportion as the rentable floor area of the Premises taken
bears to the total rentable floor area of the Premises. No reduction of Base
Rent shall occur if the condemnation does not apply to any portion of the
Premises. Any award for the taking of all or any part of the Premises under the
power of eminent domain or any payment made under threat of the exercise of such
power shall be the property of Lessor, whether such award shall be made as
compensation for diminution of value of the leasehold or for the taking of the
fee, or as severance damages provided, however, that Lessee shall be entitled to
any compensation, separately awarded to Lessee for Lessee's relocation expenses
and/or loss of Lessee's Trade Fixtures. In the event that this Lease is not
terminated by reason of such condemnation, Lessor shall to the extent of its net
severance damages received, over and above Lessee's Share of the legal and other
expenses incurred by Lessor in the condemnation matter, repair any damage to the
Premises caused by such condemnation authority. Lessee shall be responsible for
the payment of any amount in excess of such net severance damages required to
complete such repair.


15.
N/A



16.
Estoppel Certificate.

16.1.Each Party (as "Responding Party") shall within 10 days after written
notice from the other Party (the "Requesting Party") execute, acknowledge and
deliver to the Requesting Party a statement n writing in form similar to the
then most current

13

--------------------------------------------------------------------------------




"Estoppel Certificate" form published by the AIR Commercial Real Estate
Association plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.
16.2.If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that" (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and (iii)
if Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrances may rely upon the Requesting
Party's Estoppel Certificate, and the Responding Party shall be estopped from
denying the truth of the facts contained in said Certificate.
16.3.At Landlord's request, Tenant shall deliver to Landlord a copy, certified
by an officer of Tenant as being a true and correct copy, of Tenant's most
recent audited financial statement, or, if unaudited, certified by Tenant's
chief financial officer as being true, complete and correct in all material
respects; provided that, any person or entity viewing such financial statements
shall execute a commercially reasonable non-disclosure agreement.


17.Lessor's Liability. The term "Lessor" as used herein shall mean the owner or
owners at the time in question of the fee title to the Premises. In the event of
a transfer of Lessor's title or interest in the Premises or in this Lease,
Lessor shall deliver to the transferee or assignee (in cash or by credit) any
unused Security Deposit held by Lessor at the time of such transfer or
assignment. Upon transfer or assignment and delivery of the Security Deposit, as
aforesaid, the prior Lessor shall be relieved of all liability with respect to
the obligations and/or covenants under this Lease thereafter to be performed by
the Lessor. Subject to the foregoing, the obligations and/or covenants in this
Lease to be performed by the Lessor shall be binding only upon the Lessor as
hereinabove defined. Subject to the foregoing, the obligations and/or covenants
in this Lease to be performed by the Lessor shall be binding only upon the
Lessor as hereinabove defined. Notwithstanding the above, and subject to the
provisions of Paragraph 20 below, the original Lessor under this Lease, and all
subsequent holders of Lessor's interest in this Lease shall remain liable and
responsible with regarding to the potential duties and liabilities of Lessor
pertaining to Hazardous Substances as outlined in Paragraph 6.2 above.


18.Severability. The invalidity of any provision of this Lease, as determined by
a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.


19.Limitation on Liability. Subject to the provisions of paragraph 17 above, the
obligations of Lessor under this Lease shall not constitute personal obligations
of Lessor, the individual partners of Lessor or its or their individual
partners, directors, officers, or shareholders, and Lessee shall look to the
Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.


20.Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.


21.Rent Defined. All monetary obligations of Lessee to Lessor under the terms of
this Lease are deemed to be "rent".


22.No Prior or other Agreements This Lease contains all agreements between the
Parties with respect to any matter mentioned herein, and no other prior or
contemporaneous agreement or understanding shall be effective.


23.Notices.
23.1.Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand or by messenger or courier
service) or may be sent by certified or registered mail or U.S. Postal Service
Express Mail, with postage prepaid, or by facsimile transmission during normal
business hours, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 23. The addresses noted adjacent to a Party's
signature on this Lease shall be that Party's address for delivery or mailing of
notice purposes. Either Party may by written notice to the other specify a
different address for notice purposes. A copy of all notices required or
permitted to be given to Lessor hereunder shall be concurrently transmitted to
such party or parties at such addresses as Lessor may from time to time
hereafter designate by written notice to Lessee.
23.2.Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery (or refusal
thereof) shown on the receipt card. Notices delivered by Untied States Express
Mail or overnight courier that guarantees next day delivery shall be deemed
given when received. If any notice is transmitted by facsimile transmission or
similar means, the same shall be deemed served or delivered upon telephone or
facsimile confirmation of receipt

14

--------------------------------------------------------------------------------




of the transmission thereof, provided a copy is also delivered via delivery or
mail. If notice is received on a Saturday or a Sunday or a legal holiday, it
shall be deemed received on the next business day.


24.Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or any other term, covenant or condition hereof. Lessor's consent
to, or approval of, any such act shall not be deemed to render unnecessary the
obtaining of Lessor's consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
of provisions of this Lease requiring such consent. Regardless of Lessor's
knowledge of a Default or Breach at the time of accepting rent, the acceptance
of rent by Lessor shall not e a waiver of any Default or Breach by Lessee of any
provision hereof. Any payment given Lessor by Lessee may be accepted by Lessor
on account of moneys or damages due Lessor, notwithstanding any qualifying
statements or conditions made by Lessee in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by Lessor at or before the time of deposit of
such payment.


25.Recording. Either Lessor or Lessee shall, upon request of the other, execute,
acknowledge and delivery to the other a short form memorandum of this Lease for
recording purposes. The Party requesting recordation shall be responsible for
payment of any fees or taxes applicable thereto.


26.No Right to Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or earlier termination of
this Lease. In the event that Lessee holds over in violation of this Paragraph
26 then the Base Rent payable from and after the time of the expiration or
earlier termination of this Lease shall be increased to one hundred twenty-five
percent (125%) of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination. Nothing contained herein shall
be construed as consent by Lessor to any holding over by Lessee.


27.Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.


28.Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.


29.Binding Effect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State of California. Any litigation between the Parties hereto
concerning this Lease shall be initiated in Alameda County.


30.Subordination; Attornment; Non-Disturbance.
30.1.Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device"), now or
hereafter placed by Lessor upon the real property of which the Premises are a
part, to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Lessee
agrees that the Lenders holding any such Security Device shall have no duty,
liability or obligation to perform any of the obligations or Lessor under this
Lease, but that in the event of Lessor's default with respect to any such
obligation, Lessee will give any Lender whose name and address have been
furnished Lessee in writing for such purpose notice of Lessor's default pursuant
to Paragraph 13.5. If any Lender shall elect to have this Lease and/or any
Option granted hereby superior to the lien of its Security Device and shall
given written notice thereof to Lessee, this Lease and such Options shall be
deemed prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.
30.2.Attornment. Subject to the non-disturbance provisions of Paragraph 30.3,
Lessee agrees to attorn to a Lender or any other party who acquires ownership of
the Premises by reason of a foreclosure of a Security Device, and that in the
event of such foreclosure, such new owner shall not: (i) be liable for any act
or omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership, (ii) be subject to any offsets or defenses which
Lessee might have against any prior lessor, or (iii) be bound by prepayment of
more than one month's rent.
30.3.Non-Disturbance. Lessee's subordination of this Lease shall be subject to
receiving a commercially reasonable non-disturbance agreement (a
"Non-disturbance Agreement") from any Lender, which Non-Disturbance Agreement
provides that

15

--------------------------------------------------------------------------------




Lessee's possession of the Premises, and this Lease, including any options to
extend the term hereof, will not be disturbed so long as Lessee is not in Breach
hereof and attorns to the record owner of the Premises.
30.4.Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any such
subordination or non-subordination attornment and/or non-disturbance agreement
as is provided for herein.
30.5.Non-Disturbance Agreement from Current Lender. Lessor shall cause any
Lender holding a Security Device encumbering the Industrial Center on the date
of this Lease to execute and deliver to Lessee a Non-Disturbance Agreement
reasonably acceptable to Lessee within thirty (30) days following the date of
this Lease.


31.Attorney's Fees. If any Party brings an action or proceeding to enforce the
terms hereof or declare rights hereunder, the Prevailing Party (as hereafter
defined) in any such proceeding, action, or appeal thereon, shall be entitled to
reasonable attorneys' fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term "Prevailing Party" shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment, or the
abandonment by the other Party of its claim or defense. The attorneys' fee award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. Lessor shall
be entitled to reasonable attorney's fees, costs and expenses incurred in
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach.


32.Lessor's Access; Repairs. Lessor and Lessor's agents shall have the right to
enter the Premises for purposes of inspecting the Premises, making necessary
repairs, and showing the Premises to prospective purchasers of the Industrial
Center. Any entry by Lessor, its agents or representatives or any other party on
the Premises shall (a) require Lessee's advance consent, which shall not be
unreasonably withheld and (b) not unreasonably interfere with Lessee's use of
the Premises. Lessee may deny or condition admittance to the "clean room"
depicted on Exhibit A. Lessor may during the last six (6) months of the term
hereof place on the Premises any ordinary "For Lease" signs. Lessee may at any
time place on the Premises any ordinary "For Sublease" signs.


33.Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Lessor's prior written consent. Notwithstanding anything to the
contrary in this Lease, Lessor shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent.


34.Signs. Lessee may place signs on the Premises with Lessor's consent, which
shall not be unreasonably withheld. Lessee shall be entitled to the signage
right elsewhere on the Industrial Center (for example, at street entrances to
the Industrial Center) comparable to the of the other tenants. Lessor shall, at
it sole cost and expense, not to exceed $2,000.00, update the Industrial Center
monument signage in a manner reasonably satisfactory to Lessee, within thirty
(30) days of the Commencement Date of this Lease.


35.Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, Lessor shall, in the event of any such surrender,
termination or cancellation, have the option to continue any one or all of any
existing subtenancies. Lessor's failure within ten (10) days following any such
event to make a written election to the contrary by written notice to the holder
of any such lesser interest shall constitute Lessor's election to have such
event constitute the termination of such interest.


36.Consents. Except for Paragraph 33 hereof (Auctions) or as otherwise provided
herein, wherever in this Lease the consent of a party is required to an act by
or for the other Party, such consent shall not be unreasonably withheld or
delayed. Lessor's actual reasonable costs and expenses (including but not
limited to architects', attorneys', engineers' and other consultants' fees)
incurred in the consideration of, or response to, a request by Lessee for any
Lessor consent pertaining to this Lease or the Premises, including but not
limited to consents to an assignment a subletting or the presence or use of a
Hazardous Substance, shall be paid by Lessee or Lessor upon receipt or any
invoice and supporting documentation therefore. Lessor's consent to any act,
assignment of this Lease or subletting of the Premises by Lessee shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor's consent shall not preclude the impositions by Lessor at
the time of consent of such further other conditions as are then reasonable with
reference to the particular mater for which consent is being given.

16

--------------------------------------------------------------------------------






37.N/A


38.Quiet Possession. Upon payment by Lessee of the rent for the Premises and the
performance of all of the covenants, conditions and provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease.


39.Options.
39.1.Definition. As used in this Lease, the word "Option" has the following
meaning: (a) the right to extend the term of this Lease to renew this Lease or
to extend or renew any lease that Lessee has on other property of Lessor; (b)
the right of first refusal to lease the Premises or the right of first offer to
leas the Premises or the right of first refusal to lease other property of
Lessor or the right of first offer to lease other property of Lessor; (c) the
right to purchase the Premises, or the right of first refusal to purchase the
Premises, or the right of first offer to purchase the Premises, or the right to
purchase other property of Lessor, or the right of first refusal to purchase
other property of Lessor, or the right of first offer to purchase other property
of Lessor.
39.2.Options Personal to Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee named in Paragraph 1.1 hereof, and
cannot be voluntarily or involuntarily assigned or exercised by any person or
entity other than said original Lessee or by any sublessee or assignee under any
sublease or assignment for which Lessor's consent was not required under the
terms of this Lease.
39.3.Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later option cannot be exercised unless the prior
Options to extend or renew this Lease have been validly exercised.
39.4.Effect of Default on Options.
(a) Lessee shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary: (i) during the period
commencing with the giving of any notice of Default under Paragraph 13.1 and
continuing until the noticed Default is cured, or (ii) during the period of time
any monetary obligation due Lessor from Lessee is unpaid (without regard to
whether notice thereof is given Lessee), or (iii) during the time Lessee is in
Breach of this Lease, or (iv) in the event that Lessor has given to Lessee three
(3) or more notices of separate Defaults under Paragraph 13.1 during the twelve
(12) month period immediately preceding the exercise of the Option, whether or
not the Defaults are cured.
(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c) All rights of Lessee under the provisions of an option shall terminate and
be of no further force or effect, notwithstanding Lessee's due and timely
exercise of the Option, if, after such exercise and during the term of this
Lease, (i) Lessee fails to pay to Lessor a monetary obligation of Lessee for a
period of thirty (30) days after such obligation becomes due (without any
necessity of Lessor to give notice thereof to Lessee), or (ii) Lessor gives to
Lessee three (3) or more notices of separate Defaults under Paragraph 13.1
during any twelve (12) month period, whether or not the Defaults are cured, or
(iii) if Lessee commits a Breach of this Lease.
39.5.Options to Extend Term of Lease and Base Rent during Extended Terms.
(a) Lessee shall have the right to extend the Term of the Lease for two
additional periods of three (3) years each (each, an "Extended Term"), beginning
upon the expiration of the initial term (or the end of the first Extended Term,
in the case of the second Extended Term), on all of the terms and conditions of
the Lease, except that Base Rent shall be increased during any Extended Term as
described below. If Lessee elects to extend this Lease for the Extended Term,
Lessee shall give written notice of its exercise to the Lessor at least sixty
(60) days but not more than six (6) months before the expiration of the initial
term (or at least sixty (60) days but not more than six (6) months before the
expiration of the first Extended Term, in the case of Lessee's exercise of its
options for the second Extended Term).
(b) Base Rent for each Extended Term shall be determined by comparing (a) the
Consumer Price Index for All Urban Consumers (San Francisco/Oakland/San Jose
Area; all items; 1982-1984 equals 100) published by the United States Department
of Labor, Bureau of Statistics (the "Index") for the most recent calendar month
prior to the first Extended Term) to (b) the Index for the most recent calendar
month prior to the first Extended Term (or, in the case of the adjustment for
the second Extended Term, for the most recent calendar month prior to the second
Extended Term). Base Rend shall be adjusted once at the beginning of each
Extended Term in proportion to the increase in the Index over the periods
described in the prior sentence.


40.Rules and Regulations. Lessee agrees that it will abide by, and keep and
observe all reasonable rules and regulations ("Rules and Regulations") which
Lessor may make from time to time for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
tenants of the Building and the Industrial Center and their invitees.

17

--------------------------------------------------------------------------------






41.Security Measures. Lessee hereby acknowledges that the rental payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.


42.Reservations. Lessor reserves the right, from time to time, to grant, without
the consent or joinder of Lessee, such easements, rights of way, utility
raceways, and dedications that Lessor deems necessary, and to cause the
recordation of parcel maps and restrictions, so long as such easements, rights
of way, utility raceways, dedications, maps and restrictions do not reasonably
interfere with the use of the Premises by Lessee. Lessee agrees to sign any
documents reasonably requested by Lessor to effectuate any such easement rights,
dedication, map or restrictions.


43.Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay under the provisions of this
Lease.


44.Authority. If either Party hereto is a corporation, trust, or general or
limited partnership, each individual executing this Lease on behalf of such
entity represents and warrants that he or she is duly authorized to execute and
deliver this Lease on its behalf. If Lessee is a corporation, trust or
partnership, Lessee shall, within thirty (30) days after request by Lessor,
delivery to Lessor evidence satisfactory to Lessor of such authority.


45.Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.


46.Offer. Preparation of this Lease by either Lessor Lessee or Lessor's agent or
Lessee's agent and submission of same to Lessee or Lessor shall not be deemed an
offer to lease. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.


47.Amendments. This Lease may be modified only in writing, signed by the parties
in interest at the time of the modification.


48.Multiple Parties. Except as otherwise expressly provided herein, if more than
one person or entity is named herein as either Lessor Lessee, the obligations of
such multiple parties shall be joint and several responsibility of all persons
or entities named herein as such Lessor or Lessee.



18

--------------------------------------------------------------------------------




The preparation and submission of a draft of this Lease by either party to the
other shall not constitute an offer, nor shall either party be bound to any
terms of this Lease or the entirety of the Lease itself until both parties have
signed a final document and an original document signed by both parties has been
received by each party. Until such time as the parties are bound as described in
the previous sentence, either party is free to terminate negotiations with no
obligation to the other.


LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO, THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.


THE PARTIES HERETO HAVE EXECUTED THIS LEASE AT THE PLACE AND ON THE DATES
SPECIFIED ABOVE THEIR RESPECTIVE SIGNATURES.


Executed at: Fremont, CA
on: June 8, 2010


By LESSOR:


Brandin Court Associates, LLC,
a California limited liability company


By: D & J Construction, Inc.,
      a California corporation, its Sole Member




By: /s/ Tammy Eliseian
TAMMY ELISEIAN, President


Address: 3390 Seldon Court, Fremont, CA 94538
Executed at: Fremont, CA
on: June 8, 2010


By LESSEE:


AngioScore Inc., a Delaware corporation




By: /s/ James B. Andrews
JAMES B. ANDREWS, Senior VP and CFO










Address: 5055 Brandin Court, Fremont, CA 94538






19